Title: Pennsylvania Assembly: Address to the Governor and Reply to the Governor’s Message, 31 August 1756
From: Pennsylvania Assembly
To: Denny, William


In undertaking his responsibilities as governor, Denny summoned the Assembly to the council chamber on August 24 to hear a speech reminding it of his duty to protect the province, of the special responsibility of Pennsylvania in the war, since it had been declared in consequence of French encroachments within its limits, of the desperate need for new appropriations, and of the need for harmony in the public councils. The next day the Assembly promptly resolved to make an appropriation for the King’s use. The committee which had been appointed on the 17th, before Denny’s arrival, to bring in a bill for £40,000 was now told to leave the amount blank, apparently in order that the grant might be increased if the House should so decide. On August 27 Denny sent a message with an extract of a letter from Lord Loudoun further emphasizing the need for prompt and large-scale war measures. The speech of the 24th and message of the 27th were referred to Franklin and others on the 30th for replies; these were reported, approved, and sent to Denny the next day.
 

May it please the Governor,
[August 31, 1756]
We look upon the Royal Approbation of the Governor’s Appointment, at this critical Time, as a Mark of the paternal Regard His Majesty has, on all Occasions, extended to His Subjects, whenever their Distresses have been laid before him; and we shall most chearfully contribute our Aid and Assistance to restore the former flourishing State of Pennsylvania.
It gives us great Pleasure to find that the Governor has promised, on every Occasion, to protect this Province from the Designs and Attacks of the Enemy, and to support the People in the Enjoyment of their Civil and Religious Rights; which, from his known Character, and the Experience we have had of his Conduct since his Arrival among us, we are confident the Governor will be led to, as well from his own Inclination as from his Duty.
The extended western Boundary of this Province, which in a great Measure covers the Colonies of Maryland, the Three Lower Counties, on Delaware, and the Province of New-Jersey, and the dispersed Manner of settling the Back Lands in this Colony and Virginia, have exposed both to greater Damage from the Inroads of the Indians; but as our Frontier is now in a better State of Defence than that of any of our Neighbours, equally near the Enemy, we cannot but hope that the Inhabitants, by the Blessing of God on the Means hitherto provided by the Legislature, may become more secure in their Settlements; and as great Unanimity prevails among the Members of our House, we shall, as far as lies in our Power, consistent with our just Rights, enable the Governor to afford the People the Continuance of “that Protection they so much stand in need of;” in full Confidence that the Governor “will deny us nothing that he can grant, consistent with his Duty to His Majesty, and the Rights of the Proprietaries.”


May it please the Governor,
[August 31, 1756]
As soon as we heard and considered the Governor’s Speech, and before we received his Message with the Letter from Lord Loudon, we resolved to give a Sum of Money for His Majesty’s Service; demonstrating, by that Readiness, that we are not insensible of our Duty to the best of Kings, nor of the Necessity of enabling the Governor at this critical Conjuncture to protect the People committed to his Care.
As former Grants of this Kind have been long delayed, or rendered ineffectual, by Means of latent Proprietary Instructions, not communicated to us till we had spent much Time in vain in forming our Bills, we would now humbly request the Governor to lay before us full Copies of such of his Instructions as relate to Money Bills of any Kind, with the Preambles or other Parts that contain the Reasons of such Instructions; that we may, if possible, avoid all Occasions of Delay in Affairs so important, and that our Judgments may be informed of the Equity or Necessity of Rules to which a Conformity is required.
From the Governor’s Candour, and sincere Desire to facilitate and expedite, by every Means in his Power, what is necessary to the publick Welfare, as well as from the Reasonableness of the Thing in itself, we have no Doubt that he will favour us in granting this Request.

